Citation Nr: 0941646	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-02 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for a right shoulder disorder. 

2.  Whether new and material evidence has been received to 
reopen the Veteran's claim of entitlement to service 
connection for a left shoulder disorder. 

3.  Entitlement to service connection for dental extractions. 

4.  Evaluation of Horner's syndrome of the left eye, 
currently evaluated as 0 percent disabling. 

5.  Entitlement to a compensable evaluation for hemorrhoids, 
prior to October 21, 2004. 

6.  Entitlement to a rating in excess of 10 percent for 
hemorrhoids, from October 21, 2004. 

7.  Entitlement to an increased rating for P.O. excision, 
Morton's neuroma, left foot with residual pain, currently 
evaluated as 10 percent disabling. 

8.  Entitlement to an increased rating for cervical 
spondylosis with herniated nucleus pulposus, status post 
discectomy and fusion, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Veteran represented by:  Brad W. Hornsby, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1971 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2004 rating 
decision by a Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which granted service 
connection for Horner's syndrome of the left eye, evaluated 
as 0 percent disabling.  That rating action denied the 
Veteran's claims of entitlement to service connection for a 
bilateral shoulder disorder, service connection for dental 
extractions, a compensable evaluation for hemorrhoids, a 
rating in excess of 10 percent for P.O. excision of Morton's 
neuroma of the left foot with residual pain, and a rating in 
excess of 40 percent for cervical spondylosis with herniated 
nucleus pulposus, status post discectomy and fusion.  The 
Veteran perfected a timely appeal to that decision.  
Subsequently, in a rating action in September 2005, the RO 
increased the evaluation for hemorrhoids from 0 percent to 10 
percent, effective October 21, 2004.  As this increased 
rating does not constitute a full grant of all benefits 
possible, and as the Veteran has not withdrawn his claim, the 
issue remains pending.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

In December 2008, the case was remanded to the RO to afford 
the Veteran an opportunity to testify before a Veterans Law 
Judge at the RO.  Accordingly, on July 9, 2009, the Veteran 
testified at a hearing before the undersigned Acting Veterans 
Law Judge, sitting at the RO; a transcript of that hearing is 
of record.  At the hearing, the Veteran submitted additional 
evidence along with a signed waiver of RO jurisdiction of 
those records, pursuant to 38 C.F.R. § 20.1304 (2009).  

At the hearing, the Veteran raised a claim for entitlement to 
service connection for a right foot disorder.  As that claim 
has not been developed or adjudicated by the RO, it is 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of issues not yet adjudicated by the RO).  

A final RO decision dated in September 2002 denied a claim 
for service connection for a bilateral shoulder disorder.  
Although the RO did not address whether the Veteran had 
submitted new and material evidence sufficient to reopen this 
claim, the Board must independently consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claims de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996).  Accordingly, the issue 
has been recharacterized on appeal.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.  


REMAND

After examining the record, the Board finds that further 
evidentiary development is warranted before a decision can be 
issued on the merits of the claims.  Such development would 
ensure that the Veteran's due process rights, including those 
associated with the Veterans Claims Assistance Act of 2000 
(VCAA), as amended, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008), and VA regulations implementing 
VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009), are met.  

Initially, it is noted that prior to the Board promulgating a 
decision the Veteran expressed his desire that a private 
attorney represent him before the Board.  To that end, in 
September 2009 he sent to the Board a signed VA Form 21-22a, 
designating the private attorney as his representative before 
VA.  Historically, it is noted that just after the Veteran 
appeared at the RO and testified at a hearing, in which the 
Disabled American Veterans served as his designated 
representative, the private attorney sent a letter to the 
Veteran notifying him that he recently received his VA 
accreditation [to prepare, present, and prosecute claims 
before the RO or Board, see 38 C.F.R. § 14.629].  It is noted 
that during the year, the Veteran had indicated in statements 
that he wanted the private attorney to be his representative.  
This attorney does currently appear on VA General Counsel's 
list of accredited attorneys who may represent claimants 
before VA.  In view of the foregoing, the attorney is 
permitted to advance argument on the Veteran's behalf.  

New and Material Evidence

The Veteran seeks to reopen his claim for entitlement to 
service connection for a bilateral shoulder disorder.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the Veteran's claim of service connection for a 
bilateral shoulder disorder was denied by unappealed RO 
decision in September 2002.  The Veteran subsequently filed a 
claim to reopen in August 2003.  A VCAA letter was sent out 
to the Veteran in September 2003.  While that letter informed 
the Veteran of the need to submit new and material evidence 
in order to reopen his claim, it did not advise him of the 
basis for the prior final denial, nor did it notify him of 
the evidence and information necessary to establish 
entitlement to service connection for a bilateral shoulder 
disorder.  Given the deficiencies in the September 2003 
letter, notice compliant with 38 U.S.C.A. § 5103(a) and the 
holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), should 
be issued before the Board renders a decision in this case.  

Evaluation of Horner's Syndrome of the Left Eye

On the occasion of a VA examination in November 2007, the 
Veteran stated that his small pupil on the left and his 
drooping eyelid were very disabling to him, especially in 
connection with his motility disturbances from Parkinson's 
disease.  It was noted that the Veteran was inadvertently 
dilated prior to being seen by the examiner.  Therefore, it 
was not possible to evaluate his Horner's syndrome on the 
left eye, and there was resolution of the ptosis on the left 
side secondary to the phenylephrine drops used for dilation.  
The impression was reported history of Horner's syndrome on 
the left which is already service-connected and is reportedly 
a result of neck surgery for his service-connected 
intravertebral disk syndrome.  The examiner stated that it 
was not possible to evaluate the Veteran's Horner syndrome 
secondary to being dilated before being seen by the 
physician.  It was noted that the Veteran was scheduled to 
return to the eye clinic for another appointment to complete 
the evaluation of his Horner syndrome.  There is no 
indication that a follow up evaluation of the left eye was 
ever conducted.  It is moreover noted that the November 2007 
VA examiner noted that there was no claims file or old paper 
chart available to him to review in connection with the 
examination.  The Veteran should be scheduled for an eye 
examination.  

Evaluation of Cervical Spine, Morton's Neuroma of the Left 
Foot, and Hemorrhoids

The Veteran maintains that his disabilities have increased in 
severity.  The Veteran indicates that he has had a fusion in 
his neck, which has significantly limited his ability to 
function.  The Veteran maintains that his cervical spine 
disorder is so severe that it interferes with his ability to 
work.  He also indicates that he has had several surgeries on 
his left foot.  He states that he has difficulty walking.  He 
further indicates that he has had 19 surgeries for his 
hemorrhoids; he states that he has constant bleeding with 
bowel movements caused by his hemorrhoids.  The Veteran 
indicates that he finally had to have a hemorrhoidectomy in 
March 2009.  

At his personal hearing in July 2009, the Veteran maintained 
that his cervical spine disorder has gotten worse since the 
2004 VA examination.  He testified that his pain level was 
usually around 8 or 9 on a scale from 1 to 10, and that he 
was taking 40 different prescriptions.  He indicated that his 
neck was essentially immobile; it was restricted.  He also 
indicated that he only had 2 to 3 hours of sleep at night due 
to severe pain in the cervical spine.  He indicated that he 
has had many incapacitating episodes where his doctor has 
told him to just lay down and not move; specifically, he 
stated that Dr. Brandon tells him to stay in bed all the 
time.  With respect to his left foot, he indicated that he 
has had two procedures on his left foot for Morton's neuroma.  
He reported problems with pain with walking; he stated that 
it felt like he was walking on nails.  He indicated that he 
used a cane, he had special inserts in his shoes, and when he 
walked he had a tendency to waddle and fall down.  With 
respect to hemorrhoids, he reported that, during the period 
from 2004 to 2009, he had approximately 19 surgical 
procedures.  He indicated that he went to the VA and had 12 
"Band-Aid" surgeries; he stated that he finally underwent a 
hemorrhoidectomy in 2009.  

The Veteran was scheduled for VA examinations in September 
and December 2007.  However, he failed to appear for those 
examinations.  At the July 2009 hearing, he stated that he 
failed to report for the examinations because of his bad 
experience following a surgical procedure at the VA medical 
center in February 2006.  Nonetheless, he expressed a 
willingness to appear for the examinations to evaluate the 
current severity of his service-connected disorders.  

The Board notes that the most recent evaluation of the 
Veteran's left foot disorder was in January 2001.  The 
Veteran's most recent VA orthopedic examination for 
evaluation of his cervical spine was in February 2004.  He 
has not been afforded a VA examination for evaluation of his 
hemorrhoids.  Evidence associated with the claims file 
indicates that the Veteran underwent several surgical 
procedures on his cervical spine and the left foot, and more 
recently, he has had numerous procedures to control his 
hemorrhoids, including a hemorrhoidectomy in March 2009.  
VA's statutory duty to assist the Veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  
Accordingly, the Veteran should be afforded another 
opportunity for medical examinations at an appropriate VA 
medical facility to determine the current severity of his 
service-connected disabilities.  

It bears emphasis that VA's duty to assist is not always a 
"one-way street."  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v Derwinski, 1 Vet. App, 190, 
193 (1991).  Hence, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, the case is hereby 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C., for the following actions:

1.  Furnish to the Veteran and his 
representative VCAA-compliant corrective 
notice regarding the request to reopen 
the claim for service connection for a 
bilateral shoulder disorder.  The RO's 
letter should include specific notice as 
to the type of evidence needed to 
substantiate the claim.  Specifically, 
the letter should explain what is needed 
to reopen the claim (in terms that 
specify the bases for the prior denial), 
as well as what is needed to substantiate 
the underlying claim for service 
connection on the merits, pursuant to the 
Kent decision (cited to above).  Any 
additional evidence pertinent to the 
Veteran's claim received by the RO should 
be associated with the claims folder.  

2.  Contact the Veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claims on appeal.  The 
records sought should include VA 
treatment records from February 2008 and 
any medical records identified by the 
Veteran in July 2009.  

With any necessary authorization from the 
Veteran, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified by the Veteran 
that have not been secured previously.  
If the RO is unsuccessful in obtaining 
any medical records identified by the 
Veteran, it should inform him and his 
representative of this and ask them to 
provide a copy of additional medical 
records they may have obtained on their 
own that have not been secured 
previously.  

3.  Schedule the Veteran for a VA eye 
examination to ascertain the nature and 
severity of his service-connected left 
eye disease.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner should specify whether the 
Horner's syndrome results in any 
impairment of vision, and if so, fully 
describe the extent of such impairment.  

4.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected 
hemorrhoids.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.    The examiner should 
specifically comment as to whether the 
Veteran's hemorrhoids are mild or 
moderate; large or thrombotic, 
irreducible, with excessive redundant 
tissue, evidencing frequent recurrences; 
or manifested by persistent bleeding and 
with secondary anemia, or with fissures.  
The examiner should describe all findings 
in detail and provide a complete 
rationale for all opinions offered.  

5.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected 
cervical spondylosis with herniated 
nucleus pulposus.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  All indicated tests should 
be performed and the findings reported in 
detail.  Following a review of the record 
and an examination of the Veteran, the 
examiner should provide a response to all 
of the following:  

(a) The examiner should provide 
specific findings as to the range of 
motion of the cervical spine.  Any 
pain during range of motion testing 
should be noted, and the examiner 
should accurately measure and report 
where any recorded pain begins and 
ends when measuring range of motion.  
He/she should also note whether 
there is any objective evidence of 
weakness, excess fatigability, 
and/or incoordination associated 
with the Veteran's cervical spine 
disability.  If observed, the 
examiner should specifically comment 
on whether the Veteran's range of 
motion is affected, and if possible, 
provide the additional loss of 
motion in degrees.  The examiner 
should also state whether there is 
any abnormality of the spine, 
including evidence of ankylosis.  

(b) The examiner should comment on 
whether there is any evidence of 
intervertebral disc syndrome, as 
well as the frequency and duration 
of any incapacitating episodes due 
to the Veteran's cervical spine 
disability.  An incapacitating 
episode is defined as period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires physician-prescribed bed 
rest and treatment by a physician.  

(c) After considering the Veteran's 
documented medical history, the 
examiner should identify all 
impairments associated with the 
Veteran's cervical spondylosis, 
including any associated orthopedic 
or neurological impairment.  The 
examiner should specifically comment 
on the nature and severity of any 
upper extremity impairment, 
indicating whether any identified 
impairment is related to the 
Veteran's service-connected 
herniated nucleus pulposus of the 
cervical spine.  

(d) If neurologic manifestations are 
shown, the examiner should identify 
the precise nerve(s) affected; 
indicate whether the impairment is 
best characterized as neuritis, 
neuralgia, or paralysis; describe 
the severity of the neurologic 
symptoms (i.e., whether any noted 
neuritis, neuralgia, or incomplete 
paralysis is mild, moderate, or 
severe); and indicate whether the 
identified neurologic impairment is 
manifested by symptoms such as 
muscle spasm, loss of reflexes, 
muscle atrophy, sensory 
disturbances, and/or pain.  The 
examiner should expressly 
differentiate any impairment caused 
by a disorder other than the 
Veteran's service-connected 
herniated nucleus pulposus, offering 
an opinion/explanation as to why 
such neurological impairment is not 
associated with this disability.  A 
complete rationale for all opinions 
should be provided.  

6.  Schedule the Veteran for VA 
orthopedic and neurological 
examination(s) to determine the severity 
of his service-connected Morton's 
neuroma, left foot, postoperative 
disability.  The RO should make the 
claims file available to the examiner, 
who should review the entire claims file 
in conjunction with the examination.  The 
examiner should perform all studies 
deemed appropriate, and set forth all 
findings in detail in the examination 
report.  Based on the examination of the 
Veteran and a review of the claims file, 
the examiner is asked to address the 
following questions:

(a) On neurological examination, if 
a neurological disability of the 
left foot is found, the examiner 
should render an opinion as to the 
etiology of any such disability and 
opine whether it is as likely as not 
(50 percent probability or higher) 
that the neurological disability is 
proximately due to or aggravated by 
the service-connected left foot 
disability.  The examiner should 
identify any nerves impaired by the 
service-connected left foot 
disability and note whether the 
impairment is manifested by complete 
paralysis, or mild, moderate, or 
severe incomplete paralysis, 
neuralgia or neuritis.  

(b) On orthopedic examination, if it 
is determined that pes cavus, 
acquired of the left foot, or 
malunion or nonunion of the tarsals 
or metatarsal bones, is present, the 
examiner should render an opinion as 
to whether the disability is either 
a symptom or a progression of the 
service-connected left foot 
disability.

If the pes cavus is determined to be 
associated with the left foot 
disability, the examiner should note 
whether there is (a) marked 
contraction of plantar fascia with 
dropped forefoot, all toes are 
hammer toes, very painful 
callosities, and marked varus 
deformity, (b) all toes tending to 
dorsiflexion, limitation of 
dorsiflexion at ankle to right 
angle, shortened plantar fascia, and 
marked tenderness under metatarsal 
heads, and (c) great toe 
dorsiflexed, some limitation of 
dorsiflexion at ankle, definite 
tenderness under metatarsal heads.  

If malunion or nonunion of the 
tarsals or metatarsal bones, is 
determined to be associated with the 
service-connected left foot 
disability, the examiner should 
characterize the impairment as 
moderate, moderately severe, or 
severe.

In addition, the examiner should 
comment on whether the Veteran's 
left foot disability more 
approximates a moderate, moderately 
severely, or severe foot injury.  

Finally, the examiner should report 
the ranges of motion of the left 
foot in degrees, and whether there 
is any additional limitation of 
motion due to weakened movement, 
excess fatigability, incoordination, 
pain, or flare-ups.  Such inquiry 
should not be limited to muscles or 
nerves.  These determinations 
should, if feasible, be expressed in 
terms of the degree of additional 
range-of-motion loss due to any 
weakened movement, excess 
fatigability, or incoordination, 
pain, or flare-ups.  

7.  Thereafter, readjudicate the claims 
in light of any additional evidence 
obtained.  If this determination remains 
unfavorable to the Veteran in any way, 
furnish the Veteran and his 
representative a supplemental statement 
of the case (SSOC) and the opportunity to 
respond.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

